DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits. Claims 1-15 are pending.

Claim Objections
Claim 4 is objected to because of the following informalities:  The claim amendment appears as “The controller according to claim 1. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Since claim 1 introduces “a wheel” and claim 9 introduces “a front wheel” and “a rear wheel”, Examiner suggests describing “the wheel” of claim 10 to more clearly refer to the wheel of claim 1 (e.g. “the wheel on which the braking force is generated is the rear wheel”). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “regardless of the operation state”. Claim 1 recites “an operation state determination section determining an operation state of the brake system by the user” (second limitation) and “an operation state to instruct gradual deceleration” (last limitation). Claim 1 also recites “rapid deceleration” (first limitation) which is conceivable as an operation state though not explicitly recited as such. It is not clear “the operation state” in claim 11 is intended to refer to gradual (or rapid) deceleration or if it may be more broadly interpreted as the operation state of the braking in general (e.g. applied or released).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (US 2013/0166167 A1) in view of Moon (US 5641210).
Regarding claim 1, Sekiya teaches a controller controlling a braking force generated on a wheel of a vehicle by a brake system of the vehicle, the controller comprising: 
a braking force control execution section (control section 20) that makes the brake system execute anti-lock brake control (antilock brake control module 110) […] in a specified state during rapid deceleration of the vehicle (Fig. 4, step S3 > S200: sudden braking time control; Examiner understands the “sudden braking time control” to be a part of the ABS control which is executed during rapid deceleration), and further comprising: 
an operation state determination section determining an operation state of the brake system by a user (pressure sensor 91 and/or sudden braking judgment module 120); 
a slippage degree acquisition section acquiring a degree of slippage of the wheel (slip ratio calculation section 111); and 
a target setting section setting a target of the degree of the slippage (slip threshold SLth; storage module 180 stores thresholds), wherein 
in the case where the operation state determination section determines that the operation state is an operation state to instruct gradual deceleration (Fig. 4, “No” at step S3), the braking force control execution section increases or decreases the braking force generated on the wheel on the basis of a comparison result between the degree of the slippage acquired by the slippage degree acquisition section and the target set by the target setting section (Fig. 4, steps S5, S6, and S7).  
Sekiya teaches that the anti-lock brake control suppresses locking of the wheel by performing a pressure increase control, a pressure decrease control and pressure holding control but does not explicitly disclose that the sudden braking time control part of ABS control functions “to repeatedly increase and decrease the braking force generated on the wheel”. In fact, Sekiya seems to disclose that the sudden braking time control only increases or holds braking pressure (Fig. 6, S207-209; note that pressure decrease only appears after the sudden braking flag is removed). However, Moon teaches that it was known that a large sudden application of the brakes may cause wheels to lock up leading to slipping in the running direction and loss of frictional force, which subsequently causes longer stopping distance and loss of steering control (col. 1, lns. 14-26) and that ABS is conventionally known as a control that rapidly and repeatedly increases, maintains, and reduces braking pressure applied to the wheels in order to avoid such wheel locking (col. 1, lns. 27-31). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sudden braking time control of Sekiya to repeatedly increase and decrease the braking force generated on the wheel as taught by Moon in order to avoid wheel locking, thereby preventing fatal accidents (Moon col. 1, lns. 27-31). Additionally, all elements were known in the prior art and could have been combined by known methods to yield predictable results, namely actuating wheel brakes in a way that avoided locking the wheels during sudden braking and otherwise actuating wheel brakes based on a slip threshold.
Regarding claim 2, modified Sekiya teaches the controller according to claim 1, and Sekiya also teaches that
the braking force control execution section executes: a braking force decreasing action in the case where the degree of the slippage acquired by the slippage degree acquisition section is higher than the target set by the target setting section (Fig. 4, steps S5 > S6); and 
a braking force increasing action in the case where the degree of the slippage acquired by the slippage degree acquisition section is lower than the target set by the target setting section (Fig. 4, steps S5 > S7).  
Regarding claim 3, modified Sekiya teaches the controller according to claim 2, and Sekiya also teaches that in the braking force decreasing action and the braking force increasing action, the braking force control execution section makes a change in a rotational speed of the wheel gradual in comparison with that in the anti-lock brake control (Fig. 4, steps S5, S6, and S7 correspond to “Not sudden braking”; Fig. 9, [0108]: caliper pressure increase from 0 to t3 (during sudden braking control) is steeper than e.g. from t9 and t10 (during ordinary ABS control); Examiner understands that a steeper change in brake pressure would produce a more abrupt change in wheel speed).  
Regarding claim 15, Sekiya teaches a control method for controlling a braking force generated on a wheel of a vehicle by a brake system of the vehicle comprising: 
a braking force control execution step of making the brake system execute anti-lock brake control (antilock brake control module 110) […] in a specified state during rapid deceleration of the vehicle (Fig. 4, step S3 > S200: sudden braking time control; Examiner understands the “sudden braking time control” to be a part of the ABS control which is executed during rapid deceleration), and further comprising: 
an operation state determination step of determining an operation state of the brake system by a user (pressure sensor 91 and/or sudden braking judgment module 120); 
a slippage degree acquisition step of acquiring a degree of slippage of the wheel (slip ratio calculation section 111); and 
a target setting step of setting a target of the degree of the slippage (slip threshold SLth; storage module 180 stores thresholds), wherein 
in the case where it is determined in the operation state determination step that the operation state is an operation state to instruct gradual deceleration (Fig. 4, “No” at step S3), in the braking force control execution step, the braking force generated on the wheel is increased or decreased on the basis of a comparison result between the degree of the slippage acquired in the slippage degree acquisition step and the target set in the target setting step (Fig. 4, steps S5, S6, and S7).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (US 2013/0166167 A1) in view of Moon (US 5641210) and Nonaka et al. (US 2018/0134156 A1).
Regarding claim 4, modified Sekiya teaches the controller according to claim 1 3, but Sekiya, as modified, does not teach that the target setting section “changes the target in accordance with a vehicle speed of the vehicle”. However, Nonaka teaches setting a target slip ratio based on vehicle body speed ([0033]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sekiya to set the target degree of slip based on vehicle speed as taught by Nonaka “because [when the vehicle body speed is large] the vehicle M is travelling forward (or backward) smoothly and the possibility of travelling on the rocky road surface is low and a slip is intended to be generated when the driver accelerates the vehicle under such condition” (Nonaka [0038]).
Regarding claim 5, modified Sekiya teaches the controller according to claim 1, but Sekiya, as modified, does not teach that the target setting section “changes the target in accordance with vehicle acceleration of the vehicle”. However, Nonaka teaches setting a target slip ratio based on vehicle body speed and/or vehicle accelerator opening degree ([0033]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sekiya to set the target degree of slip based on vehicle speed as taught by Nonaka because the acceleration opening degree indicates how much the driver of the vehicle intends to accelerate the vehicle speed and allow the wheel to be slipped (Nonaka [0035-37]) and “because [when the vehicle body speed is large] the vehicle M is travelling forward (or backward) smoothly and the possibility of travelling on the rocky road surface is low and a slip is intended to be generated when the driver accelerates the vehicle under such condition” (Nonaka [0038]).
Regarding claim 6, modified Sekiya teaches the controller according to claim 1, but Sekiya, as modified, does not teach that the target setting section “changes the target in accordance with the operation state”. However, Nonaka teaches setting a target slip ratio based on wheel speed difference, vehicle body speed, vehicle accelerator opening degree, inclination, steering angle, and yaw rate ([0033-34]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sekiya to set the target degree of slip based on the operation state as taught by Nonaka because the operation state indicates how much slipping is intended by the driver (Nonaka [0035-41]) or likely in a given situation (Nonaka [0042-47]).
  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (US 2013/0166167 A1) in view of Moon (US 5641210) and Walenty et al. (US 2004/0002804 A1).
Regarding claim 7, modified Sekiya teaches the controller according to claim 1, but Sekiya, as modified, does not teach that the target setting section “changes the target in accordance with a change amount of brake input generated in the brake system”. However, Walenty teaches a method for determining an optimal ABS slip threshold in which “first table is updated with the vehicle deceleration and the brake pedal position. A coefficient of friction of a road surface is estimated based on the first table. Wheel slip and deceleration target thresholds are determined based on the coefficient of friction” ([0006]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to change the target degree of slip based on brake input as taught by Walenty in order to improve braking performance by responding to the current road conditions (Walenty [0003]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (US 2013/0166167 A1) in view of Moon (US 5641210) and Okubo et al. (US 2011/0264349 A1).
Regarding claim 8, modified Sekiya teaches the controller according to claim 1, but Sekiya, as modified, does not teach that the target set by the target setting section is “a region that has an upper limit and a lower limit”. However, Okubo teaches that it was conventional to set an upper limit and a lower limit of slip ratio in a stable region ([0005]) and further teaches changes the upper limit and/or the lower limit based on variation of the friction coefficient ([0011]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to set a target degree of slip region as taught by Okubo in order to improve safety by permitting a braking distance in the vehicle to be reduced by applying an optimum friction coefficient when the slip ratio increases and when the slip ratio decreases (Okubo [0018]).  

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (US 2013/0166167 A1) in view of Moon (US 5641210) and Lo (US 2012/0192669 A1).
Regarding claims 9-10, modified Sekiya teaches the controller according to claim 1, and Sekiya also teaches that the vehicle includes a front wheel and a rear wheel (Fig. 1: FL, FR, RL, RR) but Sekiya, as modified, does not teach that the vehicle is “a motorcycle” (claim 9) or that the wheel is the rear wheel (claim 10). However, Lo teaches that, for a bicycle, electric bicycle, or motorcycle, applying braking force the front wheel and not to the rear wheel, particularly during emergency braking, causes the bike body to risk being toppled over ([0004-5]). Lo teaches a brake control device in which the rear brakes are always operated first when the brake handle is operated ([0009]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the braking technique of modified Sekiya to a motorcycle since a motorcycle is type of vehicle with design incentives and market forces which suggest that it would also benefit from anti-lock braking during rapid deceleration and braking based on the degree of slip during gradual deceleration. In doing so, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to change from controlling the front wheels of a 4-wheeled vehicle (as in Sekiya) to controlling the rear wheels of the 2-wheeled vehicle in order to achieve safe and comfortable braking (Lo [0005], [0009]). 
Regarding claim 11, modified Sekiya teaches the controller according to claim 10, and Sekiya, as modified, also teaches that the braking force control execution section executes the anti-lock brake control to increase and decrease the braking force generated on the front wheel in a specified state during the deceleration of the vehicle regardless of the operation state (Sekiya [0092], [0115]; Moon col. 1, lns. 14-31; see rejection of claim 1).  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (US 2013/0166167 A1) in view of Moon (US 5641210), Lo (US 2012/0192669 A1), and Ohashi et al. (US 2017/0057513 A1).
Regarding claim 12, modified Sekiya teaches the controller according to claim 10, and Sekiya, as modified, also teaches that the brake system includes: a front brake operation section at least generating the braking force on the front wheel; and a rear brake operation section at least generating the braking force on the rear wheel (Lo [0016]: “brake lines 3, 4 coupled to the rear and front wheel brakes are coupled to the first and second driving members 20, 30 in the control member 10 respectively”; Examiner consider this braking structure to be part of the motorcycle modification made in the rejection of claim 9), but Sekiya, as modified, does not teach that the operation state determination section “determines a state where the user does not operate the front brake operation section but operates the rear brake operation section as the operation state to instruct the gradual deceleration”. However, Ohashi teaches a saddled vehicle which determines a driver’s demand and sets a target deceleration such that the target deceleration is set larger when both the first brake means and the second brake means are operated than when either one of the first and second brake means are operated alone ([0069]). Hence, if the rear brakes were operated but the front brakes were not the target deceleration would be set lower (i.e. more gradual deceleration). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sekiya to determine that the driver of the saddle type vehicle (motorcycle) intends gradual deceleration based on operation of the rear brakes but no operation of the front brakes as taught by Ohashi because this technique for inferring driver intent was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 13, modified Sekiya teaches the controller according to claim 10 and Sekiya, as modified, also teaches that the brake system includes: a front brake operation section at least generating the braking force on the front wheel; and a rear brake operation section at least generating the braking force on the rear wheel (Lo [0016]: “brake lines 3, 4 coupled to the rear and front wheel brakes are coupled to the first and second driving members 20, 30 in the control member 10 respectively”; Examiner consider this braking structure to be part of the motorcycle modification made in the rejection of claim 9), but Sekiya, as modified, does not teach that the operation state determination section “determines a state where an operation amount of the front brake operation section by the user is smaller than a reference amount as the operation state to instruct the gradual deceleration”. However, Ohashi teaches a saddled vehicle which determines a driver’s demand and sets or increases a target deceleration only if the first brake means or the second brake means are operated for longer than a predetermined time ([0070]; Examiner interprets the amount of time that the brakes are operated to read on “an operation amount”). Therefore, short-duration or short time operations are recognized as turning the vehicle (for example) ([0071]), rather than rapid deceleration. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sekiya to determine that the driver of the saddle type vehicle (motorcycle) intends gradual deceleration based on operation amount of brakes as taught by Ohashi because this technique for inferring driver intent was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 14, modified Sekiya teaches the controller according to claim 10, and Sekiya, as modified, also teaches that the brake system includes: a front brake operation section at least generating the braking force on the front wheel; and a rear brake operation section at least generating the braking force on the rear wheel (Lo [0016]: “brake lines 3, 4 coupled to the rear and front wheel brakes are coupled to the first and second driving members 20, 30 in the control member 10 respectively”; Examiner consider this braking structure to be part of the motorcycle modification made in the rejection of claim 9), but Sekiya, as modified, does not teach that the operation state determination section “determines a state where an operation amount of the front brake operation section by the user is smaller than a reference amount and an operation amount of the rear brake operation section by the user is smaller than a reference amount as the operation state to instruct the gradual deceleration”. However, Ohashi teaches a saddled vehicle which determines a driver’s demand and sets or increases a target deceleration only if the first brake means or the second brake means are operated for longer than a predetermined time ([0070]; Examiner interprets the amount of time that the brakes are operated to read on “an operation amount”). Therefore, short-duration or short time operations are recognized as turning the vehicle (for example) ([0071]), rather than rapid deceleration. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sekiya to determine that the driver of the saddle type vehicle (motorcycle) intends gradual deceleration based on operation amount of brakes as taught by Ohashi because this technique for inferring driver intent was recognized as part of the ordinary capabilities of one skilled in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662